107 Mich. App. 485 (1981)
309 N.W.2d 612
CHAZEN
v.
CHAZEN.
Docket No. 50900.
Michigan Court of Appeals.
Decided June 19, 1981.
Dubrinsky & Dubrinsky, for plaintiff.
Kutinsky, Davey & Solomon, for defendant.
Before: V.J. BRENNAN, P.J., and T.M. BURNS and R.H. PANNUCCI,[*] JJ.
PER CURIAM.
Defendant appeals as of right from an order entered March 31, 1980, in Oakland County Circuit Court terminating the visitation rights of plaintiff, setting aside any and all arrearage for child support, and terminating all future child support.
The sole issue raised on appeal concerns whether plaintiff may suspend child support payments as a result of being denied visitation rights.
The general rule in Michigan is that support payments may be suspended when a noncustodial parent is wrongfully denied visitation rights, unless the suspension of those payments would adversely affect the children for whose benefit the payments are made. McLauchlin v McLauchlin, 372 Mich. 275, 277; 125 NW2d 867 (1964), Watkins v Springsteen, 102 Mich. App. 451; 301 NW2d 892 (1980).
In the case at bar, the record conclusively discloses that the defendant engaged in a protracted course of conduct designed to frustrate the visitation *487 rights of plaintiff. The fact is that defendant conducted a designed, concerted effort to separate the father and son identification to the point of antagonism. Such affirmative acts amount to a wrongful denial of visitation rights. See, for example, Pronesti v Pronesti, 368 Mich. 453; 118 NW2d 254 (1962), Barker v Barker, 366 Mich. 624; 115 NW2d 367 (1962).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.